Title: From Thomas Jefferson to André Limozin, 8 August 1786
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Aug. 8. 1786.

I am honoured with your favor of the 2d. inst. but of the two packages that you mentioned as accompanying it, only one came to hand. The other should have contained seeds from America. I mention this, that if it escaped your notice when you forwarded the other, you may be so kind as to do it now, or if it was forwarded you may advise me how to trace it. I have written to Mr. Garvey to ask his enquiries after the box sent in June to his and your care.

With regard to the passport for the cartridge boxes for Virginia, I would observe to you that having lately shipped a number of muskets from Bourdeaux for Virginia, they asked only a bond that they should be carried to America, and that proofs should be sent from thence that they were actually for the use of that country. This bond being given they permitted the arms to be exported. I should rather give a like bond as to the cartouch-boxes than ask a passport from the minister. I will be obliged to you therefore to ask whether this would be sufficient. If it would, and they will be so good as to send me a form of a bond, satisfactory to them, I will sign it. If nothing but a passport will do, and you will be so kind as to write me again, I will endeavor to obtain one. Mr. Mazzei, of whom I once wrote to you, asks an answer to a letter with which he took the liberty of troubling you. I have the honour to be with much respect & esteem, Sir, your most obedient humble servt.,

Th: Jefferson

